MEMORANDUM **
Amolak Singh, a native and citizen of India, petitions for review of an order of the Board of Immigration Appeals (“BIA”) upholding an Immigration Judge’s denial of his application for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”).
We have jurisdiction pursuant to 8 U.S.C. § 1252. Reviewing for substantial evidence, Chebchoub v. INS, 257 F.3d 1038, 1042 (9th Cir.2001), we deny the petition for review.
Substantial evidence supports the BIA’s adverse credibility finding because misrepresentations Singh made to the asylum office regarding his appearance as a Keshdari Sikh were not minor and go to the heart of his claim. See Akinmade v. INS, 196 F.3d 951, 956 (9th Cir.1999).
Because Singh cannot meet the lower standard of eligibility for asylum, he has failed to show that he is entitled to withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003).
Singh has waived his claim for protection under CAT by failing to raise any arguments in his opening brief challenging the denial of this claim. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.